Wilkins, J.
(concurring). I am troubled that the inordinate delay in the defendant’s retrial was caused by the failure of the process for permitting appellate review of postconviction challenges subject to G. L. c. 278, § 33E (1994 ed.). That process places unreviewable authority in one judge to deny full court review. See Leaster v. Commonwealth, 385 Mass. 547, 548 (1982). When this case was here on appeal in 1979, the error in the jury instructions (not argued by then defense counsel) was not as clearly a ground for reversal of the conviction under G. L. c. 278, § 33E, as it was a ground for reversal on constitutional principles four years later. Four years later, however, leave to appeal to the full bench from denial of the defendant’s new trial motion was not granted. In my view leave to appeal to the full court should have been granted.
I see no fault in the court’s reasoning on the issues argued zealously by the defendant’s counsel. The circumstances of the crime do not warrant a reduction to manslaughter, and I am not aware that society’s interest in the imposition of an appropriate sentence must be bent to provide for a manslaughter conviction in order to atone for a failure in the system that only speculatively may have prejudiced the defendant.